                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                      Plaintiff,          )
                                          )
v.                                        )      Case No. 2:19-CR-04088-01-BCW
                                          )
ANTHONY MARTINEZ HARRIS,                  )
                                          )
                      Defendant.          )

                                           ORDER

       Before the Court is Magistrate Judge Epps’ Report and Recommendation (Doc. #168) denying

Defendant Anthony Martinez Harris’s Motion to Dismiss Indictment and Motion to Revoke Detention

(Doc. #155), and overruling Defendant’s objections to the Report and Recommendation on his

Motion to Suppress (Doc. #159). Defendant did not file any objections to the instant Report and

Recommendation. After an independent review of the record, the applicable law, and the parties’

arguments, the Court adopts Magistrate Judge Epps’ findings of fact and conclusions of law.

Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #168),

Defendant’s Motion to Dismiss Indictment (Doc. #155) is DENIED, Defendant’s Motion to Revoke

Detention (Doc. #155) is DENIED, and Defendant’s objections to the Report and Recommendation

pertaining to Defendant’s Motion to Suppress (Doc. #159) is DENIED AS MOOT. It is further

       ORDERED that Magistrate Judge Epps’ Report and Recommendation be attached to and

made part of this Order.

       IT IS SO ORDERED.

DATED: April 9, 2021                             /s/ Brian C. Wimes
                                                 JUDGE BRIAN C. WIMES
                                                 UNITED STATES DISTRICT COURT


          Case 2:19-cr-04088-BCW Document 191 Filed 04/09/21 Page 1 of 1
